Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose “receiving a block of data at a de-duplication engine that comprises a first block node and a first page node, wherein the first block node stores a single block descriptor for at least two identical blocks previously received and wherein the first page node stores single instances of identical pages in the at least two identical blocks; comparing the received block with the at least two identical blocks; in response to determining that the received block partially matches the at least two identical blocks: storing a block descriptor of the received block in a second block node of the de- duplication engine; storing at least one page that matches between the received block and the at least two identical blocks in a second page node of the de-duplication engine; and storing at least one page that does not match between the received block and the at least two identical blocks in a third page node of the de-duplication engine.”
The closest prior art of record, Faibish et al. PG Pub US 2020/0249860 A1 discloses “a first partial match between the candidate and the first target block may be determined wherein only the last sub-block 7 of both the candidate and target block containing “H” match (1 sub-block matches). A second partial match between the  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN D ROSSITER/Primary Examiner, Art Unit 2133